Citation Nr: 0914150	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ear hearing loss prior to February 3, 2006, and an 
initial disability rating for bilateral hearing loss in 
excess of 10 percent as of February 3, 2006.  

2.  Entitlement to an initial compensable rating for 
residuals of a laceration behind the right ear as due to head 
trauma on the basis of clear and unmistakable error (CUE) in 
a March 31, 1992, rating decision.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, and February 2006 and 
October 2007 rating determinations of an RO in Detroit, 
Michigan.  The Veteran moved during the pendency of his 
appeal of the April 2003 rating decision; thus, this appeal 
has been transferred to the Detroit, Michigan RO.

The Veteran and his attorney representative discussed a 
number of his service-connected disabilities at the February 
2009 Board hearing, including tinnitus, residuals of a 
laceration behind the right ear as due to head trauma, and 
headaches as due to head trauma.  It is not clear, however, 
from the Veteran's testimony whether his intent in discussing 
these issues was to file claims for increased ratings.  
Similarly, there was some indication at the February 2009 
Board hearing that the Veteran was claiming service 
connection for a cervical spine disorder, loss of sense of 
smell, and loss of sense of taste, as due to head trauma.  
None of these issues are on appeal before the Board, 
therefore, the proper course of action is to REFER them to 
the RO for development and consideration.  


FINDINGS OF FACT

1.  Prior to February 3, 2006, the Veteran's right ear 
hearing loss is productive of no more than Level IV hearing 
acuity.

2.  As of February 3, 2006, the Veteran's right ear hearing 
loss is productive of no more than Level XI hearing acuity 
and the Veteran's left ear hearing loss is productive of no 
more than Level I hearing acuity.

3.  Evidence of record at the time of the March 31, 1992, 
rating decision did not show that the Veteran's residual 
laceration scar behind the right ear was disfiguring, poorly 
nourished with repeated ulceration, tender and painful on 
objective examination, or productive of compensable 
limitation of motion of the Veteran's neck; the March 1992 
rating decision was reasonably supported by evidence then of 
record and prevailing legal authority, and was not 
undebatably erroneous in failing to grant the benefit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
disability rating for right ear hearing loss prior to 
February 3, 2006, and an initial disability rating for 
bilateral hearing loss in excess of 10 percent as of February 
3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.383, 4.85, Diagnostic Code 6100 
(2008).

2.  There was no CUE in the assignment of an initial 
noncompensable disability rating for residuals of a 
laceration behind the right ear as due to head trauma in the 
March 31, 1992, rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(1991); 38 C.F.R. §§ 3.104, 3.105(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in July 
2004 and October 2006 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in July 2004, March 2006, and October 2006 
satisfied the duty to notify provisions as to the Veteran's 
claim for a higher initial rating for hearing loss.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate his claim for a higher 
initial rating.  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, the March 2006 
and October 2006 letters notified the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  

Unfortunately, the VCAA notice was sent to the Veteran after 
the April 2003 rating decision on appeal.  However, to the 
extent that the notice was not given prior to the assignment 
of an initial disability rating in accordance with Pelegrini, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in the July 2004, 
March 2006, and October 2006 letters fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a November 2004 statement of the case and 
October 2006, April 2007, and August 2008 supplemental 
statements of the case were provided to the veteran.  See 
Pelegrini, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's increased rating claim and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The Veteran was given an additional thirty days 
in which to submit evidence in support of his appeal at his 
February 2009 Board hearing, but he did not submit any 
additional evidence.  Finally, the Veteran was afforded 
multiple VA examinations with respect to his service-
connected hearing loss.  The most recent examination was in 
July 2008; the Veteran refused audiometric testing at the 
time.  The Board is of the opinion that the evidence of 
record is sufficient upon which to evaluate his hearing loss.  
Thus, a remand for another examination is unnecessary.  

With respect to the Veteran's claim that there was CUE in a 
March 1993 rating decision, the Court has held that the VCAA 
has no applicability in determining whether there was CUE in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently, the Court 
concluded that the VCAA is also not applicable to CUE matters 
related to RO rating decisions.  Parker v. Principi, 15 Vet. 
App. 407 (2002).  This does not, however, obviate the 
necessity of informing a veteran of the evidence necessary to 
substantiate his claim.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In the present case, the Board is satisfied that 
the Veteran demonstrated actual knowledge of what evidence 
and information was necessary to assert CUE in the assignment 
of an initial rating for a laceration behind the right ear as 
due to head trauma.  In this regard, the Veteran indicated in 
various lay statements and testimony that his scar has been 
painful since service, that the pain has not worsened since 
service, and that, therefore, it should have been rated then 
as compensable as it is today.  As for any further 
development needed, the Board notes that a CUE claim is based 
on evidence already of record in the claims file; thus, no 
assistance in further development of the claim is necessary.  
In sum, the Board finds that the VA has satisfied any 
applicable duties to notify and assist the Veteran.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that prior to this appeal being 
certified in January 2009, copies of private treatment 
records were associated with the claims folder without a 
waiver of review by the agency of original jurisdiction 
(AOJ).  The Board has carefully reviewed this evidence and 
concludes that these treatment records were already of 
record.  Furthermore, the evidence contained in these records 
is not material to the bases for the Board's determination.  
Therefore, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2008), and a remand for AOJ 
consideration is not required.

I. Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

By way of history, the Veteran was awarded service connection 
for right ear hearing loss by rating decision dated in April 
2003 and assigned a noncompensable disability rating 
effective October 28, 2002.  Service connection for left ear 
hearing loss was denied as there was no competent medical 
evidence of a current left ear hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2008).  The 
Veteran appealed the initial rating assigned to his right 
ear, and by rating decision dated in February 2006, the RO 
granted service connection for left ear hearing loss, 
effective February 3, 2006, and increased the Veteran's 
initial rating to 10 percent for bilateral hearing loss 
effective February 3, 2006.  

The Veteran indicated during this appeal that he felt his 
hearing loss warranted a 30 percent disability rating.  See 
Correspondence received August 16, 2004.  Thus, the rating 
assigned to his service-connected hearing loss remains on 
appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).  
However, since service connection is not in effect for left 
ear hearing loss until February 3, 2006, the proper issues 
for appeal are whether the Veteran is entitled to an initial 
compensable rating for right ear hearing loss prior to 
February 3, 2006, and whether he is entitled to a rating in 
excess of 10 percent thereafter for bilateral hearing loss.

The Veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  See 
38 C.F.R. § 4.85 (2008).  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

A. Prior to February 3, 2006

Turning to the record, prior to February 3, 2006, the record 
contains one audiological evaluation, namely, a February 2003 
VA examination.  On the February 2003 audiological 
evaluation, pure tone thresholds, in decibels were as 
follows:




HERTZ


500
1000
2000
3000
4000
AVERAGE
RIGHT
N/A
30
40
40
65
44
LEFT
5
5
10
15
10
N/A

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 100 percent in the left ear.  As 
noted above, the Veteran's left ear is not service-connected 
for hearing loss prior to February 3, 2006.  According to 
38 C.F.R. § 4.85(f), VA will assign a numeric designation of 
I to an ear that is not service-connected for hearing loss 
for purposes of determining a veteran's disability evaluation 
from Table VII.  There is an exception to this rule under 
38 C.F.R. § 3.383(a)(3) (2008); however, as the Veteran's 
left ear does not demonstrate hearing impairment under VA 
regulations, this exception does not apply.  See also 
38 C.F.R. § 3.385.

Entering the average pure tone threshold and speech 
recognition ability into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is IV.  
See 38 C.F.R. § 4.85.  The provisions of 38 C.F.R. § 4.86 
(exceptional patterns of hearing impairment) do not apply as 
the Veteran's right ear hearing does not demonstrate pure 
tone thresholds of 55 or more in the four specified 
frequencies or a pure tone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As 
discussed above, the Board will assign the Veteran's left ear 
a numeric designation of I pursuant to 38 C.F.R. § 4.85(f) 
for purposes of determining the appropriate disability rating 
from Table VII.  Entering the category designations for each 
ear into Table VII (IV and I) results in a noncompensable 
(zero percent) disability rating under Diagnostic Code 6100.

The record prior to February 3, 2006, does not contain any 
additional audiological evidence with which to evaluate the 
Veteran's service-connected right ear hearing loss.  Thus, 
absent any competent evidence of right ear hearing loss more 
severe than that shown at the February 2003 VA examination, 
the Board finds that a preponderance of the evidence is 
against the assignment of an initial compensable disability 
rating for right ear hearing loss prior to February 3, 2006.  
The Board has considered whether staged ratings are 
appropriate for this period of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, as discussed 
above, the competent medical evidence fails to show any 
increase in the severity of the Veteran's right ear hearing 
loss during this period of appeal sufficient to warrant a 
higher evaluation; therefore, a staged rating is unnecessary.

Finally, it has also considered the Veteran's own lay 
statements that he is entitled to an initial compensable 
rating for his right ear hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of a veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected right ear hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).

Thus, with consideration of the February 2003 VA examination 
report, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating for right ear hearing loss prior to February 3, 2006.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and this part of the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. As of February 3, 2006

The Veteran was evaluated by a private audiologist on 
February 3, 2006.  The results of this audiometric testing is 
associated with the claims file, including pure tone 
threshold results for both ears and speech recognition scores 
based on the Maryland CNC word list.  The Veteran's pure tone 
thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
95
NR*
NR
NR
95
LEFT
30
30
25
50
34
*NR = no response

Speech audiometry revealed speech recognition ability of 0 
(zero) percent in the right ear and 96 percent in the left 
ear.  The above results demonstrate that the Veteran's left 
ear hearing loss meets the definition of a hearing loss 
disability for VA compensation purposes as of February 3, 
2006.  As such, service connection was granted effective this 
date.  Relevant to the present appeal, the Veteran's hearing 
loss is to be rated as a bilateral disability as of February 
3, 2006.

Entering the average pure tone thresholds and speech 
recognition abilities for both ears into Table VI reveals the 
highest numeric designation of hearing impairment for the 
right ear is XI and for the left ear is I.  See 38 C.F.R. 
§ 4.85.  The Board notes that the Veteran's February 2006 
right ear pure tone thresholds meet the criteria of 
"exceptional hearing patterns" under 38 C.F.R. § 4.86(a).  
Entering the average pure tone thresholds for the Veteran's 
right ear into Table VIa results in the numeral IX being 
assigned to the Veteran's right ear.  Entering the highest 
category designations for each ear into Table VII (XI and I) 
results in a 10 percent disability rating under Diagnostic 
Code 6100.

The Veteran was scheduled for a VA audiological examination 
in July 2008 for the specific purpose of evaluating the 
severity of his service-connected bilateral hearing loss.  
The examination report reflects that the Veteran reported 90 
percent hearing loss in his right ear and significant hearing 
loss in his left.  He refused imittance and DPOAE testing, 
claiming that the last time it hurt his ears.  The Veteran 
was also evaluated by VA on an outpatient basis in January 
2005.  Although an audiogram was performed, the Veteran's 
medical records show that the results obtained were not 
considered valid.  See VA Otolaryngology Clinic Note dated 
January 28, 2005; see also Audio Progress Note dated January 
28, 2005.  Specifically, the speech reception thresholds and 
pure tone averages were not in agreement and the Veteran's 
Stenger test was positive.  Id.

Absent any additional audiometric results with which to 
evaluate the Veteran's hearing loss, the Board is of the 
opinion that the Veteran is entitled to no more than his 
currently assigned 10 percent disability rating under 
Diagnostic Code 6100 for the period of the appeal as of 
February 3, 2006.  See Fenderson, supra; Hart, supra. 

As above, the Board considered the Veteran's own lay 
statements that he is entitled to a higher initial rating for 
his bilateral hearing loss.  Once again, however, an 
objective examination is more probative of the degree of a 
veteran's impairment and the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with 
respect to determining the severity of his service-connected 
hearing loss disability.  See Moray, supra; see also 
Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Thus, with consideration of the February 2006 private 
audiological evaluation and the July 2008 VA examination 
report, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for an initial rating in 
excess of 10 percent for bilateral hearing loss as of 
February 3, 2006.  Consequently, the benefit-of-the-doubt 
rule does not apply, and this part of the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C. Extraschedular Consideration

At the February 2009 Board hearing, the Veteran's attorney 
representative contended that the Veteran is entitled to a 
higher initial rating for hearing loss on the basis of 
extraschedular consideration.  See Hearing Transcript, p. 19.  
More specifically, the Veteran testified that he has 
difficulty concentrating at work as well as problems 
understanding high-pitched voices.  Id. at 10.  Given the 
Veteran's desire to go into social work, he contends that his 
hearing loss disability impairs his ability to effectively 
communicate with others.  Id. at 17-18.  

The purpose of the Rating Schedule is to compensate a veteran 
for the average impairment in earning capacity resulting from 
his service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

As discussed above, the criteria pertaining to hearing loss 
in the Rating Schedule focuses on reductions in hearing 
throughout the range of human hearing (1000 to 4000 Hertz) as 
well as reduction in speech discrimination ability.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Clearly, the 
Veteran's subjective complaints of difficulty hearing certain 
voices and pitches is reflected in the present Rating 
Schedule.  Moreover, the Veteran has not presented any 
evidence, other than his own lay statements, to show that the 
current 10 percent disability rating is not adequate to 
compensate for any loss in earning capacity.  The Veteran is 
not presently employed as a social worker; he is attending 
school for this discipline.  Presumably, if it were 
significant enough a problem, he would change his focus.  The 
purpose of extraschedular consideration is not to compensate 
for potential lost earning capacity, but rather actual losses 
not reflected in the Rating Schedule.

With respect to the Veteran's reported problems with 
concentration due to hearing loss, the Board observes that 
such symptomatology is not accounted for in the present 
Rating Schedule.  Nevertheless, the Board is of the opinion 
that the Veteran's hearing loss is not entitled to referral 
for extraschedular consideration on the basis of such 
symptomatology either.  In this regard, a review of the 
Veteran's claims file reflects that he reported at the 
February 2003 VA examination that tinnitus interfered with 
his ability to concentrate.  See also VA Otolaryngology 
Clinic Note dated January 28, 2005 (reports that tinnitus is 
a constant bother).  Similarly, the Veteran testified at the 
February 2009 Board hearing that his tinnitus aggravates his 
hearing and makes it more difficult to concentrate and 
distinguish what is going on.  See Hearing Transcript at 10.  

Based on the above, it appears that the Veteran's complaints 
that he has difficulty concentrating at work/school are 
related to his service-connected tinnitus, rather than his 
hearing loss, which is the disability presently on appeal.  
Seeing as the present Rating Schedule specifically and 
adequately addresses the Veteran's reduced hearing and speech 
recognition, the Board concludes that the schedular criteria 
adequately compensate for any loss in earning capacity, and 
referral for extraschedular consideration is not warranted.  
Thun, supra. 

II. CUE

The Veteran was awarded service connection for residuals of a 
laceration behind the right ear as due to head trauma by RO 
rating decision dated March 31, 1992; a noncompensable (zero 
percent) disability rating was assigned pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, effective November 21, 1991.  
In October 2002, the Veteran filed a claim for an increased 
rating for residuals of a laceration behind the right ear as 
due to head trauma.  By a rating decision dated in October 
2006, the RO assigned a 10 percent disability rating, 
effective October 28, 2002, on the basis of competent 
evidence of a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7805-
7804 (2006).  

The Veteran contends that there was CUE in the March 31, 
1992, rating decision which assigned a noncompensable 
disability rating for residuals of a laceration behind the 
right ear as due to head trauma.  Specifically, the Veteran 
asserts that his scar has been painful since active military 
service, thereby entitling him to a 10 percent disability 
rating effective November 21, 1991.  See VA Form 21-4138 
received February 28, 2007.  He also contends that there was 
CUE because no physical examination was completed in 
conjunction with his 1991 claim for compensation.  See Notice 
of Disagreement received November 15, 2007. 

Review of the record reflects that the Veteran did not appeal 
the March 31, 1992, rating decision.  Accordingly, it became 
final.  38 U.S.C.A. § 7105 (1992).  There are two exceptions 
to the rule of finality of VA decisions, i.e., challenges 
based on CUE in a prior, final decision (38 U.S.C.A. 
§§ 5109A, 7111), and reopened claims based on new and 
material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ.  See, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997).  To establish CUE in a prior, final decision, 
all three of the following criteria must be met: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable; and (3) the error must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; 
Russell, supra.

The Veteran filed a claim for service connection for 
"[r]esiduals of laceration and concussion on base" that was 
received by the RO on May 11, 1981.  The Veteran was 
scheduled for a physical examination, but he failed to report 
for the examination.  See VA Form 21-2507 dated August 5, 
1981.  On September 8, 1991, the Veteran was notified that 
his claim for benefits was being denied.  More than ten years 
later, on November 12, 1991, the Veteran submitted another 
claim for "[c]oncussion and lasarsion [sic] behind right 
ear."  

The Veteran's service treatment records show that he was seen 
on February 10, 1979, for a "minor" laceration behind his 
right ear.  The laceration was treated with sutures; these 
were removed on February 15, 1979.  There was no signs of 
infection during the course of treatment.  The Veteran's 
January 1981 separation examination reflects a normal 
clinical evaluation of the Veteran's head and ears with a 
subjective history of a head injury with concussion with "no 
sequelae."  

The laws and regulations in effect at the time of the March 
1992 rating decision provided that a compensable disability 
rating was warranted for moderately disfiguring scars of the 
head, face, or neck, superficial scars that were poorly 
nourished with repeated ulceration, superficial scars that 
were tender and painful on objective demonstration, and scars 
that resulted in compensable limitation of motion of the 
affected part of the body.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (1991).  

Based on the above evidence, the Board fails to find the 
March 1992 rating action which assigned an initial 
noncompensable disability rating for residuals of a 
laceration behind the right ear as due to head trauma to be 
undebatably erroneous.  In this regard, there is nothing of 
record at the time of the March 1992 rating action, including 
any lay statements by the Veteran, that demonstrates that his 
residual laceration scar was characterized by symptomatology 
warranting a compensable rating.  Rather, the competent 
medical evidence of record showed treatment during service 
for a minor laceration which healed without incident.  There 
were no complaints of pain, limitation of motion, or 
ulceration at separation.  There was also no competent 
evidence of problems since the Veteran's separation from 
active military service.  

Under these circumstances, the determination made by the RO 
in March 1992 was reasonable with respect to the facts shown, 
and the law was not misapplied.  With regards to the 
Veteran's assertion that VA should have obtained a medical 
examination of the Veteran's laceration, the Board notes that 
any failure to provide an examination cannot constitute a 
basis for CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (the Court held that a breach of VA's duty to 
assist cannot constitute CUE).

In sum, the evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, clear and unmistakable 
error is not established, and the appellant's claim of CUE in 
a March 31, 1992, rating decision must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  See also 38 C.F.R. 
§ 3.156(a).


ORDER

Entitlement to an initial compensable disability rating for 
right ear hearing loss prior to February 3, 2006, and an 
initial disability rating for bilateral hearing loss in 
excess of 10 percent as of February 3, 2006, is denied.  

Entitlement to an initial compensable rating for residuals of 
a laceration behind the right ear as due to head trauma on 
the basis of CUE in a March 31, 1992, rating decision is 
denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


